                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION

                                                  )
 In the Matter of the Criminal Complaint          )                  Docket No. 1:20-mj-31-WCM
 concerning
                                                  )
 Coyami Ruiz Miguel                               )
                                                  )                  UNDER SEAL
                                                  )
                                                  )


          ORDER SEALING CRIMINAL COMPLAINT, ARREST WARRANT,
               AND AFFIDAVIT RELATING TO THE COMPLAINT

       UPON MOTION of the United States of America for an order directing that the Criminal

Complaint, the Accompanying Affidavit, the Arrest Warrant, the Motion to Seal, and this Order

be sealed, to protect the secrecy of the on-going nature of the investigation in this matter until

further order of this Court,

       IT IS HEREBY ORDERED that the Criminal Complaint, the Accompanying Affidavit,

the Arrest Warrant, the Motion to Seal, and this Order be sealed until further order of the Court.

       The Clerk is directed to certify copies of this Order to the United States Attorney's Office

(via email to david.thorneloe@usdoj.gov).

       SO ORDERED this 11th day of May 2020.



                                                      Signed: May 11, 2020




          Case 1:20-mj-00031-WCM Document 2 Filed 05/11/20 Page 1 of 1
